PER CURIAM.
The trial court found that appellant violated the conditions of his probation by (1) failing to report to his probation officer after he was explicitly instructed to do so; (2) failing to submit a monthly report; and (3) failing to pay the costs of his supervision. There is sufficient evidence contained within the record to support the first and third findings; however, as to the monthly reports, appellant was never instructed as to where and when they should be filed. Accordingly, the state failed to demonstrate that the violation of this condition was willful and substantial.
We remand the case to the trial court for further consideration of whether the two other violations were sufficient to support revocation. Davis v. State, 474 So.2d 1246, 1247 (Pla. 4th DCA 1985).
GLICKSTEIN and POLEN, JJ., and WALDEN, JAMES H. (Retired), Associate Judge, concur.